UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1535


DAVID T. CLENNEY,

                Plaintiff - Appellant,

          v.

OFFICER V. R. SWARTZ,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-01702-GBL-MSN)


Submitted:   October 20, 2015              Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David T. Clenney, Appellant Pro Se.      Karen L. Gibbons, Jamie
Marie Greenzweig, David Isaac Klass, FAIRFAX COUNTY ATTORNEY’S
OFFICE, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David T. Clenney appeals the district court’s order denying

relief      on    his    42   U.S.C.   § 1983    (2012)    complaint.        We   have

reviewed the record and find no reversible error.                        Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for   the    reasons      stated   by   the     district    court.        Clenney   v.

Swartz, No. 1:14-cv-01702-GBL-MSN (E.D. Va. Apr. 24, 2015).                         We

dispense         with    oral   argument   because        the    facts    and     legal

contentions        are    adequately    presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2